          Case 1:20-cv-01308-LLS Document 11 Filed 07/29/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 AHMED HUSAIN ZUBAIR,

                                 Plaintiff,
                                                                   20-CV-1308 (LLS)
                     -against-
                                                                  CIVIL JUDGMENT
 BANK OF AMERICA, et al.,

                                 Defendants.

       Pursuant to the order issued July 28, 2020, dismissing the complaint,

       IT IS ORDERED, ADJUDGED, AND DECREED that the complaint is dismissed for

failure to state a claim, and for lack of jurisdiction under Rule 12(h)(3) of the Federal Rules of

Civil Procedure.

       IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

 Dated:    July 29, 2020
           New York, New York

                                                                 Louis L. Stanton
                                                                    U.S.D.J.
